Exhibit 10.3

MAGELLAN PETROLEUM CORPORATION

1998 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement evidences the award of shares of
restricted common stock, par value $0.01 per share (the “Common Stock”) of
Magellan Petroleum Corporation (the “Company”) to the individual whose name
appears below (the “Grantee”), pursuant to the provisions of the Company’s 1998
Stock Incentive Plan (the “Plan”) and on the following express terms and
conditions (capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan):

 

1.      Name of Grantee:

  

_____________________

  

2.      Number of Restricted Shares:

                        shares (the “Restricted Shares”)

3.      Grant Date:

   April 1, 2010

 

4. Effectiveness; Execution of Agreement: Grantee shall have no rights with
respect to the Restricted Shares awarded hereby unless Grantee shall have
accepted the award of the Restricted Shares within 60 days (or such shorter date
as the Committee may specify) following the Grant Date by executing and
delivering to the Secretary of the Company a copy of this Restricted Stock Award
Agreement.

 

5. Vesting of Restricted Shares: As provided in Section 8 of the Plan, the
number of Restricted Shares and applicable dates on which the nontransferability
of the Restricted Shares and the Company’s forfeiture rights with respect
thereto shall lapse, shall be as follows:

 

Number of Shares

  

Vesting Date

                     (1/3 rd)

   April 1, 2010

                     (1/3 rd)

   April 1, 2011

                     (1/3 rd)

   April 1, 2012

 

6. Forfeitures: In the event of termination of employment of Grantee with the
Company, a Subsidiary or an Affiliate for any reason, or cessation of service as
a director of the Company for any reason, all of Grantee’s Restricted Shares
then remaining subject to nontransferability and the Company’s forfeiture rights
under the Plan shall be immediately forfeited to the Company without the
necessity of any further act by the Company, Grantee or Grantee’s legal
representative; provided, however, that in the event of termination of
employment by reason of death or Disability (as defined in the Plan) or
cessation of service as a director of, or consultant to, the Company by reason
of death or Disability (as defined in the Plan), all restrictions and conditions
applicable to any Restricted Shares then held by Grantee that remain subject to
nontransferability and the Company’s forfeiture rights under the Plan shall
immediately lapse and be of no further force and effect.



--------------------------------------------------------------------------------

7. Change in Control. If a “Change of Control”, as defined in the Plan, occurs,
then all restrictions and conditions applicable to any Restricted Shares then
held by Grantee that remain subject to nontransferability and the Company’s
forfeiture rights under the Plan shall immediately lapse and be of no further
force and effect.

 

8. Transferability; Rights as a Shareholder: Restricted Shares that have not
become vested may not be sold, assigned, transferred or otherwise disposed of or
pledged or otherwise encumbered by Grantee; provided, however, that Grantee
shall have all the rights of a stockholder with respect to the Restricted Shares
awarded hereby, including voting and dividend rights, subject to the provisions
regarding nontransferability and the Company’s forfeiture rights described in
the Plan.

 

9. Taxation Matters.

 

  (a) Grantee recognizes and agrees that there may be certain tax issues that
affect Grantee arising from the grant and/or vesting of the Restricted Shares
and Grantee shall be solely responsible for payment of all federal, state and
local taxes resulting therefrom. The Company expressly provides no tax advice to
Grantee and recommends that Grantee seek personal tax advice.

 

  (b) In general, Grantee will have taxable income in any year during which
Restricted Shares vest. The amount of the taxable income for each year will
equal the number of shares which vest multiplied by the fair market value of a
Share of Common Stock on the vesting date. This amount will be included
Grantee’s taxable income reported for that year. Any applicable withholding
taxes associated with the vesting of the Restricted Shares may be paid to the
Company as set forth in paragraph (c) below or by any other method deemed
satisfactory to the Company, prior to the delivery of vested shares to Grantee.

 

  (c) Grantee’s tax withholding liability may be satisfied through the delivery
to the Company of Shares of Common Stock having a value equal in amount to the
tax withholding liability outlined in (b) above. The number of shares to be
delivered to the Company will be rounded up to the nearest whole share and in no
case will partial Shares be transferred. The Shares delivered to the Company for
satisfaction of Grantee’s withholding tax liability will result in a reduction
in the number of vested shares actually delivered to Grantee.

 

-2-



--------------------------------------------------------------------------------

  (d) Section 83(b) of the Internal Revenue Code permits Grantee to recognize
income in the year in which the Restricted Shares are granted, rather than in
the subsequent years in which they vest. This election generally must be filed
with the Internal Revenue Service within 30 days of the Grant Date. Grantee is
encouraged to discuss this option with his or her own tax advisor. In the event
Grantee desires to make an election under Section 83(b) of the Code, Grantee
first shall make appropriate arrangements with the Company for the payment of
all applicable withholding taxes associated with such election.

 

  (e) If Grantee is of a natural citizenship other than the United States of
America, he or she will be subject to and have his or her tax liability
calculated in accordance with the applicable statutory laws of his or her home
country, which may result in treatment other than what is outlined in
(b) through (d) above.

 

10. Stock Certificates: Until the applicable vesting date, certificates
representing the Restricted Shares shall be issued in the name of Grantee, but
held in the physical possession of the Company. Grantee shall execute in blank
the stock power attached hereto as Annex I, allowing the Company to transfer the
Restricted Shares in the event they are forfeited pursuant to Section 5 above.

 

11. Compliance with Laws and Regulations: The issuance of the Restricted Shares
pursuant to this Agreement shall (a) be subject to restrictions imposed at any
time on the delivery of shares in violation of the By-Laws of the Company or of
any law or governmental regulation that the Company may find to be valid and
applicable; and (b) be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, and any rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto. The Company shall not be obligated to issue any Shares of Common Stock
pursuant to this Agreement if such issuance would violate any such securities
laws, rules or regulations.

 

12. Interpretation: Grantee hereby acknowledges that this Agreement is governed
by the Plan, a copy of which Grantee hereby acknowledges having received, and by
such administrative rules and regulations relative to the Plan and not
inconsistent therewith as may be adopted and amended from time by the
Compensation, Nominating and Governance Committee (the “Rules”). Grantee agrees
to be bound by the terms and provisions of the Plan and the Rules.

 

13. Miscellaneous: This Agreement and the Plan (a) contains the entire Agreement
of the parties relating to the subject matter of this Agreement and supersedes
any prior agreements or understandings with respect thereto; and (b) shall be
binding upon and inure to the benefit of the Company, its successors and assigns
and Grantee, his heirs, devisees and legal representatives. In the event of
Grantee’s death or a judicial determination of his incompetence, reference in
this Agreement to Grantee shall be deemed to refer to his legal representative,
heirs or devisees, as the case may be.

 

-3-



--------------------------------------------------------------------------------

* * * * * *

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
authorized officer, as of the Grant Date identified in Section 3 above.

 

MAGELLAN PETROLEUM CORPORATION     Agreed and Accepted by: BY:  

 

   

 

  Name:   Edward B. Whittemore       Title:   Secretary     Date: April 1, 2010
   

 

-4-



--------------------------------------------------------------------------------

Annex I

STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Magellan Petroleum Corporation (the “Company”),                                 
shares of common stock, $0.01 par value per share, of the Company, registered in
the name of the undersigned on the books and records of the Company, and does
hereby irrevocably constitute and appoint the Corporate Secretary of the Company
as attorney to transfer the said stock on the books of the Company with full
power of substitution in the premises.

 

 

Signed (Signature should be in exact form as on stock certificate

 

Date

 

-5-